*754
Judgment affirmed.

The declaration alleged that the telegraph company was indebted to Greenberg $150 ; that on February 13, 1891, one Beeker sent petitioner from Chattanooga, Tennessee, a telegraphic dispatch to Macon, Georgia, asking him if he would meet Beeker at the Kim-ball house Saturday or Sunday, expenses paid, that Beeker wanted to see him ; that petitioner is a merchant tailor in Macon, and Beeker represented a house with which petitioner had large dealings in tailoring goods ; but because of the failure of defendant to deliver the dispatch with due diligence, petitioner was compelled to make a trip from Macon, Georgia, to Cincinnati, Ohio, to purchase his goods, and the actual expenses of the trip, including the value of petitioner’s-and attention to his business, was $150 ; that under the statute defendant was indebted to him $100 as a penalty for failure to deliver the dispatch as the law requires, and $250 by reason of the aforesaid damages and the penalty prescribed by law. By amendment plaintiff alleged : Defendant did not deliver the dispatch at all. If it had done so in due time, petitioner would have complied with the request made in it and would not have been compelled to go to Cincinnati, but would have met Beeker in Atlanta, and would have made such arrangements with him in reference to the purchase of the goods, “that compelled as he was to go to Cincinnati in order to purchase goods,” and that when he did go to Cincinnati he did buy his goods from Beeker’s house. He had been accustomed to buy goods from Beeker as a salesman, in Macon at petitioner’s store, from samples which Beeker carried, and the telegram was sent because he had written the firm represented by Beeker, that he thought that he, plaintiff, would not go off' to buy his goods this season, and if the telegram had been delivered he could and would have been able, without expense to him, to have purchased his goods from Beeker in Atlanta, and would not have been compelled as he was to go to Cincinnati, at great expense to himself, to wit, $150 in travelling expenses, hotel bill and loss of time from his business.
John Valter Robison, for plaintiff.
Gustin, Guerry & Hall, for defendant.